Citation Nr: 1436639	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  13-10 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation higher than 30 percent for service-connected bilateral hearing loss.  

2.  Entitlement to an initial evaluation higher than 10 percent for service-connected tinnitus.  

3.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).

(The issue of entitlement to service connection for diabetes mellitus is addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law
	

	ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from June 1949 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The Veteran appealed the issue of entitlement to service connection for diabetes mellitus to the Board, and a hearing was held in March 2011.  In April 2011, after certification to the Board, the Veteran withdrew his appeal.  This issue has been dismissed in a separate decision.  

In April 2013, the Veteran requested a hearing before the Board on this appeal.  The RO scheduled a Video Conference hearing for July 22, 2014.  The Veteran subsequently withdrew his request in May 2014.  38 C.F.R. § 20.704(e).

A claim for a TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, there is evidence suggesting that the Veteran's hearing loss symptomatology impacts his ability to work.  See October 2012 VA examination report.  As the record now raises a question of whether the Veteran is unemployable due his service-connected disability, a claim for a TDIU is properly before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of a total evaluation based on unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is manifested, at worst, by Level VI hearing loss in the right ear and Level VI hearing loss in the left ear.

2.  The 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 30 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, Tables VI, VIA, VII; 4.86; Diagnostic Code 6100 (2013).

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6260 (2012); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In May 2005 and September 2006, the agency of original jurisdiction (AOJ) sent letters to the Veteran providing the notice required for the initial claim of service connection for bilateral hearing loss and tinnitus, respectively.  Service connection was subsequently granted, and the Veteran appealed the 30 percent evaluation assigned for his bilateral hearing loss and the 10 percent assigned for this tinnitus.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Neither the Veteran nor his attorney alleges such prejudice in this case.  Therefore, no further notice is needed.  Furthermore, in the original letters mailed in May 2005 and September 2006, the AOJ notified the Veteran of the process by which disability ratings and effective dates are determined.  The Veteran has been adequately notified of the information and evidence necessary to substantiate his claim for a higher rating.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claims.  The duty to assist has been fulfilled.

II. Relevant Laws and Regulations 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a) and (d) (2013).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.  The evidence demonstrates that the appellant did not have a threshold of 55 decibels or more at the indicated frequencies or a puretone threshold of 30 or less at 1000 Hertz and 70 or more at 2000 Hertz.  As such § 4.86 does not apply.

Examinations are conducted using the controlled speech discrimination tests, together with the results of the puretone audiometry test.  The horizontal lines in table VI, referenced in 38 C.F.R. § 4.85, represent nine categories of percent of discrimination based upon the controlled speech discrimination test.  The vertical columns in table VI represent nine categories of decibel loss based upon the puretone audiometry test.  The numeric designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss; thus, for example, with a percent of discrimination of 70 and average puretone decibel loss of 64, the numeric designation is V for one ear. The same procedure will be followed for the other ear.  The numeric designations are then applied to Table VII, also referenced in 38 C.F.R. § 4.85, to determine the Veteran's disability rating.

III. Entitlement to a higher initial evaluation for hearing loss.

The Board acknowledges that the RO appears to have reduced the Veteran's disability evaluation for his bilateral hearing loss in a February 2013 Statement of the Case.  This reduction was accomplished without following regulations set forth in 38 C.F.R. § 3.105(e) or 38 C.F.R. § 3.344.  Therefore, the 30 percent evaluation stands.  As will be explained below, the Board does not find that a higher evaluation than 30 percent is warranted.

The Veteran underwent audiologic testing by VA in October 2006, but the test results were not valid for rating purposes due to inconsistent test results.

Additional VA audiologic examination was conducted in December 2010.  The Veteran reported that his wife complained that the he cannot hear her.  He also has trouble sleeping due to ringing in his ears.  Diagnostic testing resulted in the following puretone thresholds:

HERTZ
500
1000
2000
3000
4000
Average
Right
40
40
65
80
85
67.5
Left
50
45
65
80
85
68.75

Speech discrimination scores were 68 percent for the right ear and 74 percent for the left. 

A VA audiologic examination was conducted in October 2012.  The Veteran reported that his wife complains that the Veteran cannot hear her.  He also has trouble sleeping due to ringing in his ears.  Diagnostic testing resulted in the following puretone thresholds:

HERTZ
500
1000
2000
3000
4000
Average
Right
35
40
50
80
85
63.75
Left
40
35
55
80
85
63.75

Speech discrimination scores were 68 percent for the right ear and 64 percent for the left. 
 
The examiner noted that the Veteran's thresholds have not changed when compared to his previous December 2010 examination; however, speech understanding skills in the left ear had decreased from fair (74%) to poor (64%).

The Board observes that application of the regulation to the findings of the December 2010 audiometric evaluation results in a numeric designation of VI for the right ear and VI for the left.  A 30 percent evaluation is warranted when those values are applied to Table VI. 38 C.F.R. § 4.85, 4.85, Diagnostic Code 6100 (2013).  The audiometric findings of the October 2012 testing result in numeric designations of V for the right ear and VI for the left.  This results in a 20 percent rating when those values are applied to Table VIa. Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  The Board finds that the 30 percent evaluation more nearly approximates his disability picture as the October 2012 examiner noted a decrease in speech recognition since the time of the December 2010 examination.  Accordingly, the Board concludes that the current 30 percent evaluation is appropriate and higher evaluation is not warranted.  

There is no other competent medical evidence of record to compare with the above findings, and no other contradictory evidence of record.  While the Veteran is certainly competent to report his symptom of hearing loss, as well as his functional occupational impairment, which he has described as his wife reported that he was unable to hear her, the medical findings on audiogram demonstrate that a higher rating is not warranted for the service-connected hearing loss in this case.  The Veteran's attorney reported that his hearing loss had worsened in a November 2011 statement, but he was provided a new VA examination in October 2012.  
In light of these findings, an evaluation higher than 30 percent is not warranted for the service-connected bilateral hearing loss at any time during the period of time covered by this claim.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

In reaching this decision, the Veteran's contentions regarding the severity of his hearing loss have been considered.  There is no reason to doubt the credibility of the Veteran with respect to the fact that he has difficulty hearing.  The findings on examination are consistent with the Veteran's assertions that he has difficulty hearing.  The objective findings on examination, however, do not allow for the assignment of an evaluation higher than 30 percent in this case.  The Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss, and is without authority to grant a higher rating in this case.  The numeric designations in this case correlate to no higher than a 30 percent disability rating.  See 38 C.F.R. § 4.85, Tables VI-VII.

The preponderance of the evidence is against the claim for a compensable disability rating for the service-connected hearing loss; thus, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.



Extraschedular Consideration

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  The Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has reported difficulty hearing his wife.  With regard to whether the schedular criteria for hearing loss are adequate in this case, although the assignment of disability evaluations is based on a mechanical application of numerical tables to the numerical findings upon audiological evaluation, the Board finds that the numerical criteria in the rating schedule contemplate the impairment of function that is experienced by the Veteran.  Specifically, the Board determines that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In this regard, the Veteran's difficulty hearing is contemplated by the schedular criteria.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.
The Board has determined that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  The schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

IV. Entitlement to a higher initial evaluation for tinnitus.

Under the governing criteria (38 C.F.R. § 4.87, Diagnostic Code 6260), recurrent tinnitus warrants a 10 percent rating.  Note (1) following Diagnostic Code 6260 states that a separate evaluation for tinnitus may be combined with an evaluation under Code 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes.  Note (2) provides that only a single evaluation for recurrent tinnitus will be assigned, whether the sound is perceived in one ear, both ears, or in the head.  Note (3) states that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) is not to be evaluated under Diagnostic Code 6260 but is to be evaluated as part of any underlying condition causing it.  38 C.F.R. § 4.87, Diagnostic Code 6260. 

The December 2010 VA examiner diagnosed the Veteran with constant subjective tinnitus in both ears.  The examiner opined that it was at least as likely as not that the Veteran's tinnitus was due to military service.

In a January 2011 decision, the RO granted service connection for tinnitus and assigned a 10 percent rating effective April 14, 2005.

In November 2011, the Veteran's attorney filed a notice of disagreement with the January 2011 decision and requested an increase.

The governing regulation cited above is clear and unambiguous.  It precludes a schedular rating for tinnitus in excess of 10 percent, and specifically prohibits separate 10 percent ratings for tinnitus in each ear. 
As the disposition of this claim is based on interpretation and application of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran claims that he has ringing in his ears and difficulty sleeping due to the ringing.  Specifically, the Veteran's ringing in his ears form the exact basis of the criteria in the rating schedule.  Although difficulty sleeping is not considered under the rating criteria, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his tinnitus has caused him to miss work or has resulted in any hospitalizations.  In fact, the October 2012 VA examiner opined that the Veteran's tinnitus did not impact ordinary conditions of daily life, including ability to work.  Therefore, the Veteran's service-connected tinnitus does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Entitlement to an initial evaluation greater than 30 percent for bilateral hearing loss disability is denied.

Entitlement to an initial evaluation greater than 10 percent for tinnitus is denied.

	(CONTINUED ON NEXT PAGE)
REMAND

As discussed above, the Board has taken jurisdiction over the Veteran's inferred claim for TDIU.  See Rice, 22 Vet. App. at 453-54.  No notice regarding that claim has been provided and appropriate development has not been conducted.  Therefore, the Board must remand the claim so that proper notice can be provided and any necessary development undertaken.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Thereafter, adjudicate the TDIU claim.  This should include consideration for a referral to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) if the Veteran's service-connected disabilities do not satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a) . If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


